DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The Office notes the priority date of the present claims is 03 August 2015 which is the filing date of parent application 14/817,154.  Independent claim 21 includes subject matter relating to treating a first target area and a second target area which was originally presented in paragraph [0110] of application 14/817,154.


Status of Application, Amendments and Claims 
Applicant’s submission filed 21 December 2021 has been entered.  Claims 21-35 are pending; claims 21, 25, 29-30 and 34 are amended; and claim 35 is newly added.


Response to Arguments
Applicant's arguments filed 21 December 2021, with respect to claims 21-34, have been fully considered but they are not persuasive. 
The applicant argues Larsen does not teach or suggest that between the steps of photomanipulating the series of target volume locations, steps of imaging the series of target volume locations are interposed.  The applicant contends this cited portion of Larsen “Subsequently, the instrument's focus is moved through a series of target volume locations, thus enabling the entire lens or a predefined sub-volume thereof to be photomanipulated" does not render obvious interposed steps.  The examiner respectfully disagrees when considering the cited portion in the context of the overall rejection and the disclosure of Larsen.  Immediately preceding the cited portion, Larsen states “the sub-threshold probing light pulse is followed by a supra-threshold laser pulse that achieves the desired optical endpoint e.g. bleaching of the fluorophore, a change in scatter, refractive index. or transparency.”  Therefore, read in context, subsequent refers to the delivery of probing followed by treatment pulses to a sub-volume of the lens followed by the application of probing light pulse and supra-threshold (treatment) laser pulse in another sub-volume of the lens.  In the arguments, the applicant is correct in stating “Larsen’s page 20, lines 20-33 describes that the imaging of the entire target volume in performed, and then photmanipulation of the entire target volume is performed.”  However, the “entire target volume” is actually a “sub-volume” of the entire volume of the lens.  There are multiple sub-volumes that are separately imaged and treated which make up the entire lens.   This is further substantiated by page 14, lines 27 - page 15, line 3 of Larsen which indicates that treating one position of the lens is not common, selectively targeting sub-regions of the lens, and the target volume may correspond to specific parts of the lens.  Thus, imaging and treating multiple sub-regions/parts of lens is clearly envisaged. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-26, 28-30 and 34 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Larsen (WO 2008/055506A2) in view of Lee et al. (“Optical detection of intracellular cavitation during selective laser targeting of the retinal pigment epithelium: dependence of cell death mechanism on pulse duration” 2007).

[Claims 21, 34] Larsen discloses a system for ophthalmic surgery of an eye of a patient, the system comprising:
a laser source (treatment laser system, Fig. 1 #4), configured to alternatively deliver an ultraviolet treatment laser beam (treatment beam, Fig. 1 #5, having a wavelength between 300-500 nm, which lies in the ultraviolet range) and an ultraviolet imaging laser beam (beam having non-manipulative intensity delivered by the treatment laser system) [page 9, lines 1-24, claim 97], each laser beam comprising a plurality of ultraviolet laser pulses (treatment beam preferably pulsing which also means non-manipulative beam is pulsing) [page 14, lines 1-10], wherein a pulse energy of the ultraviolet imaging laser beam is lower than a pulse energy of the ultraviolet treatment laser beam (non-manipulative beam is lower energy to avoid altering the eye tissue); 
an optical system (focusing means, Fig. 1 #6) operatively coupled to the laser source and configured to direct the laser beams (the laser beam is scanned to treat a predefined volume) [page 14, line 27- page 15, line 3; page 16, lines 19-30]; 
an imaging system (detector/spectrometer, Fig. 1 #8, 11) operatively coupled to the laser source and optical system and configured to detect a back reflected light from the eye (an adaptive optics feedback loop allows for optimized focusing of the laser beam based on a shape and extent of a target volume from backscatter, fluorescence, Raman scatter etc.) [page 18, lines 27-28; page 19, lines 5-6; page 20, lines 20-30]; and
a controller (means for processing or CPU, Fig. 1 #9) coupled to the laser source, the optical system and the imaging system [page 4, lines 5-18; page 19, lines 19-23], and programmed to operate the laser source, the optical system and the imaging system to:  
focus the ultraviolet imaging laser beam to a focal spot and direct the focal spot of the ultraviolet imaging laser beam in a first imaging scan pattern into a first intraocular target of the eye and to detect back reflected light of the imaging laser beam from the first intraocular target, thereby obtaining first image data corresponding to the first intraocular target (non-manipulative energy is directed to a select part of the eye and backscattered light is used to assess whether photomanipulation should proceed) [page 9, lines 1-13; page 20, line 20 – page 21, line 2]; 
thereafter, automatically generate a first treatment scan pattern based at least in part on the first image data (based on the backscattered light the system may adjust the scan pattern of the treatment beam) [page 9, lines 1-13]; and 
thereafter, focus the ultraviolet treatment laser beam to a focal spot [page 14, lines 16-18] and direct the focal spot of the ultraviolet treatment laser beam in the first treatment scan pattern into the first intraocular target, wherein the ultraviolet treatment laser in the first treatment scan pattern alters the first intraocular target (photmanipulation, the aim is to change the optical or mechanical properties of lens in such a way as to enhance its optical transmittance and or increase its accommodative range or ability to undergo deformation during the physiological process of accommodation, i.e. the dynamic adjustment of the focal length of the eye) [page 3, lines 5-19, page 9, lines 11-13]; 
thereafter, focus the ultraviolet imaging laser beam to a focal spot and direct the focal spot of the ultraviolet imaging laser beam in a second imaging scan pattern into a second intraocular target of the eye which is different from the first intraocular target, and to confocally detect back reflected light of the imaging laser beam from the second intraocular target, thereby obtaining second image data corresponding to the second intraocular target (the sub-threshold probing light pulse is followed by a supra-threshold laser pulse that achieves the desired optical endpoint, e.g. bleaching of the fluorophore, a change in scatter, refractive index, or transparency.  Subsequently, the instrument's focus is moved through a series of target volume locations, thus enabling the entire lens or a predefined sub-volume thereof to be photomanipulated i.e. the step above for the first intraocular target is repeated) [page 20, line 31 – page 21, line 2]; 
thereafter, automatically generate a second treatment scan pattern based at least in part on the second image data (Subsequently, the instrument's focus is moved through a series of target volume locations, thus enabling the entire lens or a predefined sub-volume thereof to be photomanipulated i.e. the step above for the first intraocular target is repeated) [page 20, line 33 – page 21, line 2]; and 
thereafter, focus the ultraviolet treatment laser beam to a focal spot and direct the focal spot of the ultraviolet treatment laser beam in the second treatment scan pattern into the second intraocular target, wherein the ultraviolet treatment laser in the second treatment scan pattern alters the second intraocular target (the sub-threshold probing light pulse is followed by a supra-threshold laser pulse that achieves the desired optical endpoint, e.g. bleaching of the fluorophore, a change in scatter, refractive index, or transparency.  Subsequently, the instrument's focus is moved through a series of target volume locations, thus enabling the entire lens or a predefined sub-volume thereof to be photomanipulated i.e. the step above for the first intraocular target is repeated) [page 20, line 31 – page 21, line 2].
Larsen discloses a detector/spectrometer for detecting backscattered light but is silent regarding confocally detecting the backscattered/reflected light. 
Lee discloses using an avalanche photodiode connected to a controller (computer) to perform confocal reflectometry (i.e. detect backscattered light confocally) during ophthalmic surgery in order to detect micro-cavitation and provide feedback of a treatment outcome [abstract; Fig. 1] and suggests adjusting pulse duration based on the backscattered signal [page 13].  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Larsen to use confocal reflectometry to detect the back reflected light form the imaging laser beam, as taught by Lee, in order to detect cavitation events and adjust a laser parameter such as pulse energy to prevent subsequent cavitation events.  It is noted that Larsen also speaks to the benefits of eliminating or reducing cavitation [page, 3, lines 15-19; page 12, lines 20-28].

[Claim 22] Larsen discloses each of the intraocular targets is selected from the group consisting of a cornea, a limbus, a sclera, a lens capsule, a crystalline lens, and a synthetic intraocular lens implant [page 5, lines 14-17; page 13, lines 2-4; page 14, lines 27-31].

[Claim 23] The system rendered obvious by Larsen in view of Lee is capable of operating on the eye to create scan patterns defining corneal relaxing incisions, limbal relaxing incisions, astigmatic keratomies, corneal flaps, corneal transplant shapes, and capsulotomy because the disclosed structural focal spot diameter of substantially 1, 5 or 10 microns; pulse duration less than 60 picoseconds; wavelength between 300 nm and 500 nm; and pulse energy of less than 200 microjoules) [Larsen: page 13, line 27 – page 14, line 19].  

[Claim 24] Larsen in view of Lee discloses a laser system possessing the structural limitations and laser parameters claimed by the applicant (see claims 21-22 above); therefore, the prior art system made obvious by the prior art can physically modify an intraocular target such than index of refection of the modified target is changed.

[Claim 25] Larsen discloses each of the ultraviolet treatment laser beam and the ultraviolet imaging beam has a wavelength between 320 nanometers and 430 nanometers (the treatment laser system preferably emits laser light in the range of 300-500 nm) [page 13, lines 27-34],  wherein the ultraviolet treatment beam has a pulse duration between 1 picosecond and 100 nanoseconds (shorter than 60 picoseconds) [page 14, lines 1-8], and a pulse energy between 0.01 microjoules and 500 microjoules (220 microjoules, 100 microjoules, 50 microjoules, 25 microjoules, 10 microjoules or 3 microjoules) [page 14, lines 11-14].

[Claim 26] Larsen discloses using a laser source emitting wavelengths between 300 nm and 500 nm but does not specifically disclose 355 nm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a wavelength of 355 nm, because one in the art would have chosen from within the suitable operating wavelength range taught by Larsen for providing treatment. 

[Claim 28] Larsen discloses the pulse energies are between 0.5 microjoules and 10 microjoules (10 microjoules or 3 microjoules) [page 14, lines 11-14].

[Claim 29] Larsen discloses the plurality of laser pulses have a repetition rate as well as optimizing the repetition rate [page 9, lines 1-13]; therefore, it would have been obvious as a matter of routine optimization to select the repetition rate to be between 500 Hertz and 500 kilohertz to achieve the desired photoablation, e.g. 31 kHz or 275 kHz [page 16, line 8].

[Claim 30] Larsen discloses the focal spot has a size between 0.5 microns and 10 microns (10 microns, 5 microns or 1 micron) [page 14, lines 16-19].


Claims 22-23, 25-29 and 32-33 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Larsen (WO 2008/055506A2) in view of Lee et al. (“Optical detection of intracellular cavitation during selective laser targeting of the retinal pigment epithelium: dependence of cell death mechanism on pulse duration”) as applied to claim 21 above, and further in view of Papastathopoulos et al. (US 2014/0257259).

[Claims 22-23, 25-29, 32-33] Larsen in view of Lee render obvious a system possessing the optical parameters claimed by the applicant for creating cuts within the eye.  However, Papastathopoulos is used to reject the claims for explicitly reciting cutting is performed using the claimed parameters.
Papastathopoulos discloses a system for ophthalmic surgery of an eye of a patient for creating cuts, comprising: a laser source (laser device, Fig. 2 L) configured to deliver an ultraviolet laser beam comprising a plurality of ultraviolet laser pulses having a wavelength between 320 nanometers and 370 approximately 355 nm) to photodecompose one or more intraocular targets within the eye with chromophore absorbance, a pulse duration between 1 picosecond and 100 nanoseconds (between 100 picoseconds and 10 nanoseconds), a pulse energy between 0.01 microJoules and 500 microJoules (0.5 microjoules) [pars. 0051, 0057, 0069] and a repetition rate of 100 kHz [par. 0069]; and  an optical system (optics, Fig. 2 O) operatively coupled to the laser source and configured to focus the ultraviolet laser beam to a focal spot (focus, Fig. 3 #6) and direct the focal spot in a pattern into the one or more intraocular targets selected from the group consisting of a cornea, a limbus, a sclera, a lens capsule, a crystalline lens, and a synthetic intraocular lens implant [pars. 0051, 0060-0062]; wherein the ultraviolet laser beam is focused by the optical system at the one or more intraocular targets at a numerical aperture (less than or equal to 0.20) [par. 0065] that provides for the focal spot of the laser beam to be scanned over a scan range of 6 mm to 10 mm in a direction lateral to a Z-axis that is aligned with the laser beam [par. 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system rendered obvious by Larsen in view of Lee to include an ultraviolet laser producing the parameters disclosed by Papastathopoulos, including a pulse duration of between 400-700 ps which is within the range taught, in order to improve the photmanipulation capabilities of the system by including a wider range of parameters known to enable eye tissue cutting.


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen (WO 2008/055506A2) in view of Lee et al. (“Optical detection of intracellular cavitation during selective laser targeting of the retinal pigment epithelium: dependence of cell death mechanism on pulse duration”) as applied to claim 25 above, and further in view of Colombelli et aI. (“Ultraviolet diffraction limited nanosurgery of live biological tissues” Review of Scientific Instruments. February 2004), cited by applicant.

[Claim 31] Larsen in view of Lee disclose a laser beam irradiance but does not disclose treatment pulses of 120 gigawatts per square centimeter.
Colombelli discloses it is desirable to avoid side effects such as cavitation or shock wave formation that are induced by threshold irradiance values ranging from 100 to 120 GW/cm2 [page 476, right-hand column].
It would have been obvious to the skilled artisan at the time of invention to operate the laser to produce irradiance at or below 120 GW/cm2 in order to avoid cavitation. 


Claims 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen (WO 2008/055506A2) in view of Lee et al. (“Optical detection of intracellular cavitation during selective laser targeting of the retinal pigment epithelium: dependence of cell death mechanism on pulse duration”) as applied to claim 21 above, and further in view of Raski et al. (US 2011/0028957), cited by applicant.

[Claims 32-33]  Larson discloses an optical system for scanning the imaging and treatment laser beams but does not disclose using a numerical aperture that provides for the focal spot to be scanned over a scan range of 6 mm to 10 mm, and a numerical aperture of less than 0.6.
Raski discloses an ophthalmic surgical laser system comprising an XY scanner (Fig. 1 #300) with a scanning range of 5 mm to 14 mm (in a direction lateral to a Z-axis) [par. 0189] and a Z scanner (Fig. 1 #450) with a scanning range of 0 mm to 10 mm [par. 0224], wherein the numerical aperture may be adjusted from 0.10 to 0.35 to minimize aberrations [pars. 0218, 0224, 0234].
.


Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larsen (WO 2008/055506A2) in view of Lee et al. (“Optical detection of intracellular cavitation during selective laser targeting of the retinal pigment epithelium: dependence of cell death mechanism on pulse duration”) as applied to claim 21 above, and further in view of Kurtz et al. (US 2010/0324543).

[Claim 35] Larsen in view of Lee is capable of operating on the eye to create scan patterns defining corneal relaxing incisions, limbal relaxing incisions, astigmatic keratomies, corneal flaps, corneal transplant shapes, and capsulotomy because the disclosed structural limitations and laser parameters are within the ranges claimed by the applicant in the independent claims as well as the narrower ranges found in the applicant’s specification (focal spot diameter of substantially 1, 5 or 10 microns; pulse duration less than 60 picoseconds; wavelength between 300 nm and 500 nm; and pulse energy of less than 200 microjoules) [Larsen: page 13, line 27 – page 14, line 19].  Larsen discloses treating the lens but does not explicitly mention the cornea or limbus.  
However, Kurtz discloses an integrated surgical procedure may involve using the same pulsed laser source for three functions: for photodisrupting a target region, making an incision on the capsule of the lens to create a capsulotomy [par. 0094] and for making an incision on the cornea of the eye [abstract].  Limbal relaxing incisions are also disclosed [pars. 0129-0130].
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 February 2022